MCDONALD, J.,
dissenting. I do not agree that an illegal alien engaged in an illegal contract of employment is eligible for workers’ compensation benefits. As the majority points out, the right to receive workers’ compensation benefits arises only in an employer-employee relationship. Kinney v. State, 213 Conn. 54, 60, 566 A.2d 670 (1989). Such benefits are granted “without regard to fault” and imposed as “a form of strict liability on the employer.” Panaro v. Electrolux Corp., 208 Conn. 589, 599, 545 A.2d 1086 (1988). The employment relationship is, therefore, at the heart of workers’ compensation coverage.
This case concerns an alien, the claimant, Victoria Dowling, who illegally remained in the United States and a Connecticut couple, the named respondent, Sol *820Slotnik, and the respondent Diane Reverand, who, knowing her status, hired her as a live-in nanny and housekeeper. The alien claims a 1994 work-related injury and compensation. The respondents claimed no responsibility for such benefits because the claimant was an illegal alien.
Contrary to the majority, I conclude that employment benefits are an incentive for illegal immigrants to enter or remain in this country. Whatever effect requiring those hiring illegal aliens to pay workers’ compensation benefits may have to discourage that practice, it cannot be disputed that our decision confers employment benefits on illegal aliens. In doing so, it obviously makes employment in this country more attractive. In 1996, Congress explicitly recognized the compelling government interest to remove the incentive for illegal immigration provided by the availability of public benefits. It then provided that illegal aliens in general are not eligible for any federal public benefits. Pub. L. 104-193, Title IV, § 400, Aug. 22, 1996, 110 Stat. 2260.
The effect of creating an incentive for the illegal immigrant to enter or remain in this country leads me to conclude that the contract of service in this case was illegal and does not give rise to workers’ compensation benefits. Pursuant to the Immigration and Nationality Act,1 8 U.S.C. § 1101 et seq., entering into the contract was illegal, the parties committed a criminal act by doing so, and the contract required the alien to commit a criminal act.2 The majority recognizes such an illegal contract, entered into illegally by both the illegal alien *821and the knowing respondents. In Kenez v. Novelty Compact Leather Co., 111 Conn. 229, 194 A. 679 (1930), this court refused to apply the doctrine of illegal contract to deny workers’ compensation benefits to a child laborer. We stated that the child was not the “real wrongdoer” when entering into the contract; id., 234; and that the child labor statute was plainly enacted for the benefit of children. Id., 233. In the present case, the circumstances are strikingly different. The Immigration and Nationality Act was passed to benefit not the illegal immigrant but to benefit our citizens and legal immigrants. By accepting unemployment benefits, the illegal alien deprives our citizens and legal immigrants of that employment opportunity. Moreover, the alien is the “real wrongdoer” creating the illegality by entering or remaining in this country illegally.
In this case, the alien is seeking to enforce her rights to benefits which, if given, will, in my view, violate an important public policy. Our decision today, in light of the Immigration and Nationality Act, does clear and manifest damage to the goal of Congress to stem the “vast tide of illegal immigration” resulting in “literally millions of undocumented aliens in the United States.” McNary v. Haitian Refugee Center, Inc., 498 U.S. 479, 481, 111 S. Ct. 888, 112 L. Ed. 2d 1005 (1991). Concentrating our fire on the employer while at the same time conferring employment benefits on the illegal alien does not support our policy of controlling our borders. It is a mystery to me how providing state mandated employment benefits to illegal aliens will discourage them from coming to our shores or remaining here.
Accordingly, I respectfully dissent.

 The Immigration and Nationality Act was amended by the Immigration Reform and Control Act of 1986, Pub. L. No. 99-103, 100 Stat. 3359 (1986).


 It is illegal for an illegal alien to work in the United States. See 8 C.F.R. § 274a. 12 (1998). Furthermore, the Immigration and Nationality Act provides criminal penalties for aliens who remain in the United States for thirty days or longer without obtaining required documentation. 8 U.S.C. §§ 1306, 1302.